EXHIBIT DatedFebruary 23, 2009 SUPPLY AGREEMENT BETWEEN (1)Nisshin Pharma Inc. (“Nisshin”) AND (2)Amarin Pharmaceuticals (Ireland) Ltd. (“Amarin”) 1 DEFINITIONS 2 2 DUTIES 3 3 ORDER, ACCEPTANCE AND DELIVERY 4 4 ROLLING FORECAST 5 5 PRICE AND MILESTONE PAYMENTS 6 6 WORKING GROUP 7 7 TECHNICAL AGREEMENT 7 8 LONG-TERM SUPPLY AGREEMENT 7 9 TECHNOLOGY TRANSFER 7 10 WARRANTIES 8 11 SHIPPING TERM / TITLE AND RISK 9 12 CONFIDENTIAL INFORMATION 9 13 FORCE MAJEURE 11 14 TERM 11 15 TERMINATION 11 16 CONSEQUENCES OF TERMINATION 12 17 ASSIGNMENT 12 18 MISCELLANEOUS 12 Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. SUPPLY AGREEMENT THIS AGREEMENT (hereinafter the "Agreement") is made as ofFebruary23, 2009 (hereinafter the "Commencement Date") BETWEEN: Nisshin Pharma, Inc., whose head office is at 25, Kanda-Nishiki-cho 1-chome, Chiyoda-ku, Tokyo 101-8441 JAPAN("Nisshin") AND Amarin Pharmaceuticals (Ireland) Ltd., whose head office is at First Floor, Block 3, The Oval, Shelbourne Road, Ballsbridge, Dublin 4, Ireland ("Amarin")(Nisshin and Amarin each a "Party," collectively, the "Parties") WITNESSETH: WHEREAS, Amarin is developing products for the treatment of certain human diseases (hereinafter referred to as the “Drug”). WHEREAS, the Parties entered into that certain agreement on October 27, 1999 (the "1999 Agreement") for the supply of ethyl-eicosapentaenoate (“E-EPA”) in bulk style (hereinafter referred to as “Products”, as further defined below), from Nisshin to Amarin, for the purposes of conducting clinical trials within the CNS (Central Nervous System) field, to provide the Products to Amarin to be used as the active pharmaceutical ingredient for the Drug and for submission to regulatory bodies for approval. (The 1999 Agreement was originally made and entered into between Nisshin Flour Milling Co., Ltd., a Japanese corporation, the parent company of Nisshin at that time, and Laxdale Limited, a Scottish company, now known as Amarin Neuroscience Limited due to the corporate take-over closed on October 8, 2004 by Amarin Corporation plc, and the duties and obligations under the 1999 Agreement were transferred by assignment to the Parties, by Nisshin Flour Milling Co., Ltd. to Nisshin on July 2, 2001; and by Amarin Neuroscience Limited to Amarin on
